UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RODNEY PHOENIX,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-0901 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
LMM TRANSPORT, LLC and LUIS RIVERA                                     :
DEJESUS,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 3, 2020, this action was removed from the Supreme Court of New York,

New York County, by Defendants LMM Transport, LLC and Luis Rivera DeJesus. See ECF No.

5 (“Notice of Removal”), ¶ 2. Defendants assert that jurisdiction in this Court is proper by

reason of diversity of citizenship, pursuant to 28 U.S.C. § 1332. See id. ¶ 5. Defendants allege

that they are citizens of New Jersey and Plaintiff is a citizen of New York. Id. ¶ 6.

        It is well established that a limited liability company (“LLC”) is deemed to be a citizen of

each state of which its members are citizens. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P.,

213 F.3d 48, 51-52 (2d Cir. 2000). Thus, a notice of removal premised upon diversity of

citizenship must allege the citizenship of natural persons who are members of an LLC and the

place of incorporation and principal place of business of any corporate entities that are members

of the LLC. See id.; see also, e.g., In re Bank of Am. Corp. Sec., Derivatives, and ERISA Litig.,

757 F. Supp. 2d 260, 334 n.17 (S.D.N.Y. 2010); Lewis v. Allied Bronze LLC, No. 07 Civ. 1621

(BMC), 2007 WL 1299251, at *1-2 (E.D.N.Y. May 2, 2007) (remanding removed action for lack

of diversity jurisdiction). In the present case, the Notice of Removal fails to do so.
        Accordingly, it is hereby ORDERED that, on or before February 12, 2020, Defendants

shall amend their Notice of Removal to allege the citizenship of each constituent person or entity

comprising the Defendant LLC (including the state of incorporation and principal place of

business of any corporate entity member). If, by that date, the Defendants are unable to amend

their Notice of Removal to truthfully allege complete diversity of citizenship, then the action will

be remanded to the Supreme Court of New York, New York County, without further notice to

either party.

        Finally, Defendants are directed to, within two business days of this Order, serve on

Plaintiff a copy of this Order and to file proof of such service on the docket. Counsel for

Plaintiff is directed to file a notice of appearance on the docket within two business days of

such service.

        SO ORDERED.

Dated: February 5, 2020                              __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
